Case: 1:18-cv-08116 Document #: 50 Filed: 05/13/19 Page 1 of 2 PagelD #:365

AO 440 (Rev. 05/00) Summons in a Civil Action

UNITED STA STRICT COURT
NORTHERN STRICT OF [LLINOIS
\ SUMMONSI rq E

NOTRE DAME AFFORDABLE HOUSING,
INC. and CHARLENE M. MARSH,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CASE NUMBER: 1:18-cv-08116

V. A
ASSIGNED JUDGE Hon. Charles R. Norgle, Sr.

CITY OF CHICAGO, JUDITH FRYLAND, COMMISSIONER,

DEPARTMENT OF BUILDINGS, CITY OF CHICAGO, GRANT DESIGNATED
ULLRICH, DEPUTY COMMISSIONER, DEPARTMENT OF BUILDINGS, ; .
CITY OF CHICAGO, DELTA DEMOLITION, INC., DENNIS RAFAEL MAGISTRATE JUDGE: Hon. Young B. Kim

AND AS YET UNKNOWN JOHN AND JANE DOE DEFENDANTS

TO: (Name and address of Defendant)

DENNIS RAFAEL
30 NORTH LASALLE STREET, ROOM 800
CHICAGO, IL 60602

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

James C. Vlahakis

Sulaiman Law Group, Ltd.

2500 S. Highland Avenue, Suite 200
Lombard, Illinois 60148

an answer to the complaint which is herewith served upon you, a days after service of this

summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for

the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.

THOMAS G. BRUTON, CLERK

March 25, 2019

Loy

 

(By) DEPUTY CLERK DATE

 
Case: 1:18-cv-08116 Document #: 50 Filed: 05/13/19 Page 2 of 2 PagelD #:366

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 1:18-cv-08116

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) Notre Dame Affordable Housing & Charlene Marsh v Dennis Rafael

 

was received by me on (date) 03/25/2019

1 personally served the summons on the individual at (place) Dennis Rafael

 

2759 Bellwood Ave., Melrose Park, IL 60164 — ___ «ON date) 12 May 2019 att

CT left the summons at the individual’s residence or usual place of abode with (name)

 

 

. a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

O1 I served the summons on (name of individual) , Who is

 

designated by law to accept service of process on behalf of (name of orwantention)

 

 

 

on. (date) 5 or
(1 [returned the summons unexecuted because 3 or
O Other (specifiy):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: __ 05/12/2019 Lia aie A

_____ Michael Costanza - Process Server
Printed name and title

 

R.O.S. Consulting, Inc. - 117-001339
23900 W. Industrial Drive, Suite 3
Plainfield, IL 60585

 

Server's address

Additional information regarding attempted service, etc:
